                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

HARRY POST                                                                            PLAINTIFF

v.                                    Civil No. 4:20-cv-04004

SHERIFF DANNY MARTIN, Sheriff Nevada
County Jail; ROBERT MISSY, Captain Nevada
County Jail; KAREN GHORMLEY, Lieutenant
Nevada County Jail; CODY FERGUSON, Investigator
Nevada County Police Department; BABBITT; and
JOHNNY WEAVER, Officer                                                            DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff’s failure to keep the Court informed of his address. Plaintiff

Harry Post filed this 42 U.S.C. § 1983 action pro se on January 6, 2020 in the Eastern District of

Arkansas. (ECF No. 2). The following day, the case was transferred to the Western District of

Arkansas, Texarkana Division. (ECF No. 4).

       On February 24, and March 10, 2020, mail sent to Plaintiff at his address of record was

returned to the Court. (ECF Nos. 18, 19). To date, Plaintiff has not informed the Court of his

current address.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).
       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Amended Complaint

(ECF No. 8) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 25th day of March 2020.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     Chief United States District Judge




                                                 2
